Title: To John Adams from William Cunningham, 22 November 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Nov. 22d. 1809.

I have received your favor of the 15th. inst. It is no more than I expected, that your elucidations of the great transactions in which you were uinterruptedly engaged through the different periods of their existence, and in the making of which you have repeatedly had occasion to make personal allusions, would necessarily lead you into extensive correspondences. I think I told you as much soon after you commenced your public Letters. I really hope, that your life, and health, and vigour will be continued to you unimpaired to carry you through, and many years beyond the completion of your design. I shall take care not to interrupt, nor retard your progress with my speculations. If it is true, that “we bring forth weeds when our quick winds lie still,” you must bear abundantly of fruits, turned up so thoroughly as you are to ventilation—I wish you a great crop, and joy of the harvest. I know it would be unjust to yourself, to your Family, to your Country, that you should be “the grave of your deserving.” I have hinted, that you had better leave your Life to the peer of some Cominius, but if none but yourself can do yourself justice, “Twere a concealment
Worse than death, no less than a traducement
To hide your doings.”
There are some things, in some of my late letters, on which I have intended to be more full; and now that our correspondence is grow drawing to a close, I will be more frank and explicit with you on one or two of those subjects.
The expression in your Letter of Sep. 27.th. that, “Poor Democrats,” &c. “are at the feet of John Bull and his calves,” I should have let pass without objection, had I not thought it more chargeable with inconsistency than impropriety. By causing your Letters to Kalkoen to form a part of your present communications to the public, they are, I think, to be regarded as containing your present sentiments. In the one which replies to the enquiry respecting the authority of names over the Americans, (I have not the Letter by me to quote the very words.) You say, that if yourself, or if Washington, or if any others should secede, the ardour of your countrymen and their perseverance in the common cause would be unabated, because the people in general were acquainted with the ground of the controversy, and were engaged on principle in the defence of their rights and liberties. This, I know, was said in relation to a cause of great magnitude, in which the opinions of the people were deliberately made up. But, I would ask, is not our concern (imaginary or real,) in the present great struggle in Europe, regarded by the Federalists in general, as deep as it was when England unmask’d her intentions of forcing us into subjection? On supposition that it is, the same reasons exist why the Federal phalanx should remain unbroken, though there should be some desertions, as existed to keep the party against England, in the time of the Revolution, undivided. Whether the Federalists (but whether right or wrong in judgment is another question.) look on the strides of Buonaparte as of wearing a malignant aspect upon our liberties, need not be answered—and the fact is so obvious, that it is equally unnecessary to reply, whether they consider the cessation of Commerce; the dismantling of the navy, its handmaid; the continuance of a Falstaff in the chief command of the Army; and twenty other things, of a character to aggravate an exposedness to the ravages and domination of an insatiable Tyrant. I would now enquire, whether, according to your Letter to Kalkoen, you are not wronging the independency and discernment of your fellow countrymen, by supposing them so much under the influence of Leaders? I propose this question with some more confidence than I can collect from my disposition to deal ingenuously, because it is due in the spirit of fidelity, to the enquiry which you some time, since made. In your Letter to me of the 11th. of last Feb. you say:—“It is not wonderful that some among us are so eager to rush into the arms of Great Britain, but it is unaccountable that there should be so many.” Here you release the Federalists in general from an implicit confidence in Leaders, for admitting the predominancy of these, the enigma is solved. In the Letter, you proceed in a strain of reasoning, what you state to be palpably weighty, to shew, that the inclination towards England, is as if “the lamb should fly from its friendly flock and faithful shepherd to seek the friendship and protection of the wolf.” It surely cannot be unaccountable that these arguments are undiscerned by the people, if they are a pack that can be called any where with a whistle.
That some men have much greater influence than others is a concession due to the superiour capacity of some men to others. A commanding influence often arises from family connexion, and often from immense wealth, unconnected, in either case, with worth or talents; and, indeed, in some instances, of the greatest paucity of both. But the absolute dogmatical direction, either of men of talents, of blood, of worth or of wealth, is every where in exact proportion to the uncultivated condition of the public mind. It is in vain that we pass through the gallery of governmental portraits to find exactly our own likeness. I know it to have been, and that it is common with courtiers in King’s cabinets, to turn themselves, on every change of note, and as often as rigadooners in an assembly room and they have their followers, whom they lead, at pleasure, as the bell-weather can lead the flock, into pastures or upon ledges. But with us, at present, we have nothing depending solely on single a few persons. I am acquainted, as you are, with the manner of in which our elections are managed—that candidates, for the highest offices, are selected by a very few, and of these few, there is always the principal one; still he is not a Warwick, whose life blasts all the prospects of an Edward, and whose death is the expiration of his party. Of such examples of great personal sway, (which might be cited ad infinitum,) we are, as yet, without an instance. Burr set out, and I believe in pretty well provided, to be such a champion; but he burst in a nipping frost, and his ‘chesnuts’ out. The only person among us possessing an overbearing influence is, if my observation and advisers have not erred, is Mr. Jefferson. He is the Apollo of a powerful party, and Monticello is our Delphos. This gentleman, in his Notes on Virginia, had authority in long-tried experience for saying: “that one precedent in favour of power is stronger than an hundred against it,” which I take as equivalent to his confession, that when he abrogated the Judiciary, he set an apple on our youthful head, which could not be cleft by an hundred of our best archers. My mind has long been made up on the unconstitutionality of that repeal. It is unnecessary, especially as you are of the same opinion, to discuss the subject. In my judgment, an enlightened, impartial, honest and truly independent Judiciary, is of more consequence in maintaining the morals and liberties of a people, than every other branch—it was this alone which rendered tolerable the usurpation of Cromwell. But we have seen, and to our eternal injury it will be remembered, that such a Judiciary cannot be enjoyed, tho’ guaranteed by the Constitution, without parity in the coordinate branches of the government. I cannot forbear to remark here, that it is unfortunate, that the constitutionality of acts are so frequently discussed. These questions are always too deep and intricate for popular consideration and the frequency of their agitation impairs respect for the constitution—hence the propriety obligation, on the several departments of government, of to keep ing, in the ordinary course of their proceedings, fairly within the pale of the Constitution. To return. In making, Dear Sir, the objections I have made against your attacks on the Leaders of the Federalists, I have had a higher object than merely to waste words between you and me about it—I repeat, that I know the power of the head of a party, and I may be less inclined to compliment the people than yourself, and really and truly, I think them too much inclined to take their tine from the pitch which is given them; I have no great need, then, to find fault with expressions which issue from that contemplation of them. My design is this:—I see, in your public Letters, that these akin to the declarations by Gallatin, and others, that the arrangement entered into with Erskine would be disallowed. There are always some who, disliking to “travel in a crowd” will break away from their companions, to arrive first at the goal to which the whole body are marching.
I have told you, in former letters, that I ought to suspend an opinion on your present undertaking, till I should see its end. But this is a false sensibility to candour. After telling me in one of your Letters, that a man must be a foo blind not to see that Great Britain designs to bring us again under her subjection—after telling me in another Letter, that we are brought to the feet of John Bull and his calves—After saying, in another Letter, in explanation of the preceding sentence, that you meant by Calves, the leaders of the Federalists—and after saying, in another Letter, that the leaders are every thing, the people nothing, what am I to expect? Your end is visible.
Are we more under the calves of John Bull, than when George Washington was President, John Adams, Vice-President, and John Jay, Chief-Justice? Are we, (suffer me with all plainness to ask, are we) nearly so much under that calfish influence as when you yourself was President? I build this enquiry on the arguments which you repeatedly and publickly employed, not only to overthrow the prejudice existing against Great Britain, but to shew, that she would not receive our voluntary submission. Who, yourself excepted, ever went so far as this? Will you contend, that what you have said, on this subject, to public bodies which addressed you, and what, on the same subject, you have said to me, are immaginary contradictions? I think it important to the public security, that they should have before them, all the means which can enable them to determine, whether there is not “an unnoble swerving.” Should they perceive that there is, the errours you are now desseminating may be prevented from finding root in a too easy credulity, or in the profound respect which has been imbibed for your name. And Manilus will be roused before the city shall be taken. There are in your Letters, many things of a jocose, of a serious, and of a very delicate nature, which I have no wish, nor any warrantable cause to let loose from confinement.
O that the tendency of your public Letters was to “knit again this scatter’d coin into one mutual sheaf”—and not to make the “blunt monster with uncounted heads, more think, muddy and unwholesome in his thoughts.”—“more inexorable than tygers of Hyrcania.”
“What rein can hold licentious wickedness
When down the hill he holds his fierce career?”
But in addition to those reasons of a public nature for wishing enlargement to some of the matter entrusted to my keeping, I have private reasons: I do not know that I have an opinion on any political subject unsupported by your authority. I remember, that in the year 1774 or 5, you made a visit at my Father’s—I was then a small boy, but I have as strong a remembrance as if it was but yesterday, that I regarded with particular attention the bag in which your hair was tied; and that it served assisted to heighten my conceptions of your greatness. The bent of those conceptions, I have followed from that time to this, and it would be an endless labour to recite the sentiments of yours, written and oral, upon which most of my political speculations have been founded. I cannot omit the mention of an instance which strikingly confirms how well you thought I had profited of your instructions:—Entering your room in the year 1804, you accosted me Hume, and attributed to me the pieces which at that time appeared with that signature. I could not permit myself to enjoy the felicity of being supposed by you the writer of those numbers. You then extolled their contents, and pronounced them worthy a deathless mede. It is an inexplicable enigma, that you should write have spoken as you did then, and write as you do now. Am I wrong that I retain the opinions once common to us both, or you in departing from them?But yet farther. The retention by me exposes me to the unpleasant consequences of your disapprobation—this I feel as a cruelty. I cannot now enjoy your smiles without sacrificing my sentiments; and of this fact, of which I presume you are insensible, I will give you an admonitory example:—From an intimation that it would be agreeable to you to have your Letter to Dr. Webb published in a Worcester Paper, I caused it to be there printed, with an introduction, which I penned in the full flow of my esteem. The Letter which you returned me in answer to the one in which I transmitted to you the printed Letter to Webb is the only Letter couched in the spirit of a genuine cordiality, which you have written to me since, by your desire. I criticised your public Letters—The admonition from this fact, you may take from one of the charges made against you by your great accuser. But the business with which you tasked me, respecting your Public Letters, had no connection with your panegyric—it lay altogether in the shades. I knew its performance was difficult, for I had not forgotten the speech of Symmachus to the Imperial Court; but I expected a generous reception of what you had solicited; though I did not look for such a remuneration as Henry IV made to Sully when, in the transports of zeal for his Master’s honour, Sully rent in pieces the marriage articles which Henry had enter shamefully entered into with Henrietta d’Entragues; and when he intimated that his master was a fool for having signed them.
My comments were so evidently disagreeable to you that I discontinued them. In my letter of June 30.th—which was the second I addressed to you after I had received your enquiry, “Whether & wherein you had exposed yourself?” I proposed to suspend my remarks till I should receive some signification of your wish to have them continued—the request never was renewed. I did afterwards, however, notice one or two things—And now that I think of it, I will say a word or two about Col. Pickering. In one of your public Letters, you gave an account of an interview between yourself, and one of the Heads of Departments, at which you attempted to pacify a dislike of your proceedings, which was unexpectedly manifested by a tender of resignation, with begging that none of the Heads of Departments would think of resigning—that you was perfectly satisfied &c....Now in two or more of your Letters to me, you assert or insinuate, that Pickering was unfit on the score of capacity, for Secretary of State; and that fact you say, or insinuate, was known to some few in the nation who had “winnowed him with a rough wind.” Such being your impressions at the time of the interview, was there no impropriety in your answer to the Secretary? I pretend not to know what are the talents of Col. Pickering really are, but a certain Report of his, which I could not believe to have been penned by him, if destitute as you have described him, I questioned you about, but you never satisfied me whether he was assisted in its composition, although you have ascribed to him the production of Washington’s Address to Adet. I received your statements concerning him as correct, and answered you accordingly.
Liberty is a just object of adoration. I venerate the high-priests drawn up by the friends of Mr. Jefferson, and being in unison with his Message, may, by fair inference, be considered as expressing his sentiments. Objectionable as the proposition was thought by congress, they were constrained afterwards to adopt it. What I have to remark is this:—The whole weight of the objections to the proposition was, that England by her naval supremacy would have access to the depots of our exported articles, while France, like the titman at the trough, must squeel on an empty belly. What had we to do with the question, which would be the greatest gainers? Were not the committed totally unfounded in the assertion, that a trade to Gottenburg, for instance, would be war with France? If we had a right to trade with Sweden, it is a contradiction in terms to say, that the exercise of the right would be war with France any Power—it would be a war with nothing but our sympathies for suffering France. If we had a right to trade to Gottenburg, we had a right to put the privilege under adequate protection; and I have such confidence in our maritime prowess, as emboldens me to assert, that had we determined to maintain the trade, it would not have been three months before every obstacle to a free trade with every place in Europe, not actually blockaded, would have been surmounted. It is our own imbecility which gives encouragement to every imposition, and the powers that exult in our weakness are “gnarling which shall gnaw us first.” There is something, too, very deceptive in the statement by the Committee of the profits arising from a trade to the places which opened to us a market, which was made, as it appeared to me, with a view to reconcile us to the abandonment of the ocean altogether. On the subject of profit, it has been my opinion, that the difference in the amount of it, from a trade to all places in Europe, and to the single place of Gottenburgh, would be very inconsiderable. More than half, I believe, of the colonial produce shipped from this country to Europe, went, for a long time, to Hamburgh. Go where it will would, its distribution, like the waters of an aqueduct, would be to every place that wanted. Nine tenths of the surplus produce of this county goes to Boston—the other tenth to Salem. Was Boston closed against our waggons, and Salem open to their reception, would it be fair to compute the profits of the trade to Salem from the tenth which used to be carried there, when all the ten parts might go there and command a price from the necessities of Boston? This Report was, in my judgment But so were the calculations of the Committee made. I have been astonished at the unacquaintedness with betrayed by Congress when the subject before them has been of a commercial nature—Commerce is a child they know not how to handle—they have almost spoilt it by the pervardness they have taught it. But so long as village pettifoggers, correctly call’d by Mr. Randolph, “the patent politicians of the country,” are deputed to be our guardians, we are not to expect much profundity in the means of fostering the great and associated concerns, of our Agricultural and Commercial interists.
The Report of the Committee of Congress which I have been considering, was, I thought, so evidently predicated upon a friendly disposition towards France, and an enmity towards England; that and, to favour these impressions, it contained assertions so unwarrantable, that I placed it among the proofs against Mr. Jefferson, of his attachment to the one, and of his hostility to the other. It appeared to me, that “his givings-out,” in his Message, “were of an infinite distance from his true-meant design.”“The freedom of the seas.” as now given in toasts by this gentleman, explained by his opinions of the effect upon this country of trade, commerce and cities, has no other meaning, that I can discover, than that England shall douse her peak to the Gallic flag. That done, and supposing a powerful French influence in this country, our ‘measures of three hoops would not be increased to ten, nor would our conduits run with wine,’ as has been intimated or promised, but another measure would unfailingly be affected, and for which Mr. Jefferson has been an advocate:—our horses and our oxen might eat grass on Mount Vernon and India Wharf—in Market-street, and in Broad-way. Another consequence, still more to be deprecated, would ensue:—our fair Desdemona would fall by the hand of a jealous and an implacable Othello. This would be the consequence of an unnatural connexion with any foreign power, formed on the mistaken feelings of friendship.
We are told that Mr. Madison will steer by the Jeffersonian chart—I disbelieve it. If my charity does him too much honour, I pray hope there may be are no submerged rocks when there are no buoys, nor safe steerage where there is; especially should I wish this, were I concerned in the navigation of the ship of State—On the sea of Liberty she will be sucked into whirlpools, fatal as that in the Norway, if “passion and fancy,” have the helm. Should he steer by this chart, and my opinion of its inaccuracies is found, our Republican Liberty may not much outlast the Liberty enjoyed by the Medes after they disengaged themselves from the Assyrian yoke, which was forty years. We may then, by the kindness of Napoleone, lay the foundation of a Monarchy in a half-blooded American prince of his House. I have given you these reflections because, should I live to see the day when it would be unsafe to speak our thoughts, or “sew them in a sampler,” it would give me some comfort to reflect that I had put them in a letter. You have told me, and it is a fact attested by the accumulated experience of ages, “That Democracy is Lovelace and the People are Clarissa.” It is a democratic Demagogue who carries a dangerous sway over a thoughtless and credulous people—his own applause is the object of his art to teach their “tongues to tang arguments of state.”—it is he who throws order back into tohu bohu, for the purpose of riding omnipotent over the new confusion.
Another subject, of great delicacy, I have thought I would take the liberty to mention. It is no less than to offer you some advice respecting your treatment of Hamilton, when you shall again resume the consideration of his conduct. It is a transgression of a rule to give counsel unasked, but I am stimulated beyond subjection to rules, by what was suggested to me by your Son when I was at Quincy. He said, that when you entered again on that topick, “the little,” (using some harsh epithet.) “would have it,” meaning, undoubtedly, that he would be lash’d with severity. But, my dear Sir, if you mean to give weight to your animadversions, should they not be stated with calmness and candour? Let it be admitted, that he deserved to be treated as a Stigmatic—let it be admitted, that he took the example of Semiramis for proof that sensuality was connected with talents for governing, but neglected to learn from the same example, that it may be the associate of injustice and inhumanity—let it be admitted, that the marble mausoleum erected to his memory in New-York, should wear nothing but the indecent figures that Sesostris ordered to be sculptured on certain pyramids—let it be admitted, that he was officious, assuming, ambtious and a libeller, yet, injured as you feel yourself, what point can you possibly give your pen beyond a very candid and unruffled statement of such facts as will conduct the public minds to a just determination? Such a determination cannot eventually be avoided. This truth should be your consolation: It is the consolation of integrity, and the scourge affliction of vice, that “the final impartiality of the pulic,” will appear through every art that can be employed to brighten or to blacken, or to brighten. Pardon, great Sir, this freedom—if you judge me rude, judge me friendly. “There is a silence of such magnitude, energy, decision, as to be singly worth a whole life of some men”—I did regret that you broke this silence with regard to the person in view, but as I have no right to judge until I shall see the finâli, I shall suspend my conclusion, and I hope to be satisfied, that in breaking it, you imparted to your countrymen, the coup d’ veil, enabling them distinctly to discern, even through the mists of party, the abode of Truth.
I thank Mrs. Adams for her kind enquiries concerning the health of Mrs. Cunningham—the cold is a bracer, and lifts her a little out of the languidness of the summer—but I have strong forebodings, that I shall be left on the bough alone. She unites with me, most cordially, in regards to Mrs Adams, and your Family.
With veneration, and affection, / I am, Dear Sir, / Your most obliged Friend,

Wm. Cunningham. Jr